Name: Commission Regulation (EC) NoÃ 507/2009 of 15Ã June 2009 entering a name in the register of protected designations of origin and protected geographical indications (Abbacchio Romano (PGI))
 Type: Regulation
 Subject Matter: research and intellectual property;  marketing;  Europe;  means of agricultural production;  consumption
 Date Published: nan

 16.6.2009 EN Official Journal of the European Union L 151/27 COMMISSION REGULATION (EC) No 507/2009 of 15 June 2009 entering a name in the register of protected designations of origin and protected geographical indications (Abbacchio Romano (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and Article 17(2) of that Regulation, the application submitted by Italy to enter the designation Abbacchio Romano in the register has been published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 269, 24.10.2008, p. 16. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.1. Fresh meat (and offal) ITALY Abbacchio Romano (PGI)